Citation Nr: 0215057	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  00-18 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected multiple sclerosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from May 1987 to May 1990.  
This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.   The veteran's service connection claim 
for depression as secondary to multiple sclerosis was 
remanded by the Board in October 2001 for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

The Board notes that in a May 2001 statement, the veteran 
appeared to raise a claim of entitlement service connection 
for depression on a direct basis.  The RO has not adjudicated 
the issue of entitlement to service connection for depression 
on a direct basis, and that matter is accordingly referred to 
the RO for appropriate action.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran's depression was caused or chronically worsened by 
her service-connected multiple sclerosis.


CONCLUSION OF LAW

The veteran's depression is not proximately due to or the 
result of a service-connected disability, and service 
connection is therefore denied.  38 U.S.C.A. § 1131 (West 
Supp. 2001); 38 C.F.R. § 3.310 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection on a 
secondary basis for depression, contending that it was caused 
by her service-connected multiple sclerosis.  In the interest 
of clarity, after reviewing generally applicable law and 
regulations and describing the factual background of this 
case, the Board will discuss the issue on appeal. 

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [[codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].
  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

As set forth below, the actions of the RO and the Board have 
satisfied the requirements under the VCAA.  

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

In an October 2001 remand, the Board requested that the RO 
take certain steps to comply with the provisions of the VCAA.  
These steps have been accomplished.  

The veteran was informed in an April 2000 letter and rating 
decision of the evidence needed to substantiate her claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in a May 2000 statement of the case and a 
supplemental statement of the case issued in May 2001, the RO 
notified the veteran of regulations pertinent to service 
connection claims, informed her of the reasons why her claim 
has been denied, and provided her additional opportunities to 
present evidence and argument in support of her claim.  

In January 2002 and March 2002 letters, and the May 2001 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on her behalf.  The May 2001 statement of 
the case provided the veteran with copies of the specific 
sections of law which had been amended or added by the VCAA.  
The veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports of 
examination or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of her duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA outpatient treatment records have been received, as have 
private medical records.  The veteran was also afforded three 
VA examinations during the pendency of this appeal.  In 
addition, the evidence reflects that the veteran has been 
receiving Social Security Administration (SSA) benefits.  
Medical evidence associated with those benefits has also been 
included in the claims file.  

In a September 2001 statement, the veteran's representative 
asserted that the RO had failed to obtain the veteran's 
service medical records.  According to information in the 
claims file, the veteran had active service and service in 
the Michigan Army National Guard.  Two December 1994 
responses from the National Personnel Records Center (NPRC) 
indicated that there were no records of the veteran on file.  
In February 1995, the RO contacted the Michigan Army National 
Guard in an attempt to locate the veteran's service records.  
The RO also contacted the veteran to inquire whether she had 
any copies of her service records.  In March 1995, a 
representative from the Michigan Army National Guard 
indicated that they had no records for the veteran, and 
suggested that the RO contact the NPRC.  An April 1995 
response from the NPRC indicated that the veteran was 
assigned to a National Guard unit, and as such, the inquiry 
for records should be forwarded to the unit of assignment.  

The Board's October 2001 remand requested that the RO take 
additional steps to attempt to secure the veteran's service 
medical records.  The NPRC was again contacted in February 
2002 and asked to submit  complete service medical and dental 
records pertaining to the veteran.  A June 2002 letter stated 
that the veteran's records were not found, and that the RO 
should ascertain whether the veteran was in another branch of 
service. 

The VCAA requires VA to make reasonable efforts to obtain 
records that are relevant to the veteran's claim. When such 
records are those of another Federal department or agency, 
VA's efforts to obtain these records shall continue until the 
records are obtained or unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 U.S.C. § 5103A; see 
also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  In this 
case, all efforts to obtain the veteran's service medical 
records have been unsuccessful.  The Board cannot identify 
any further avenues which may be fruitful. It is therefore 
reasonably certain that the sought after records currently 
exist.

In summary, the Board finds that all known and ascertainable 
service, private and VA medical records have been obtained 
and are associated with the veteran's claims file.  The 
veteran and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
this claim.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issue on appeal.

Service connection - on a secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2001). 

Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448.

Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  See 
38 U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  


Factual background

As noted in the Introduction, the veteran left military 
service in May 1990.  The veteran was treated at the Hurley 
Medical Clinic from March 1995 to October 1997.  During that 
time she was diagnosed with depression and multiple 
sclerosis.  

In a May 1995 VA rating decision, service connection was 
granted for multiple sclerosis, despite a lack of service 
medical records.  The grant of service connection was based 
on the seven year statutory presumption found in 38 C.F.R. 
§ 3.307(a)(3).    

VA outpatient treatment reports from January 1997 to October 
2000 reflect that the veteran was treated for depression.  In 
June 1998, the veteran questioned whether her multiple 
sclerosis medications were causing depressive side effects.  
In February 2000, she reported having depressive symptoms for 
the prior three years, and in March 2000, she asserted that 
she had been somewhat depressed since childhood, but that the 
depression had exacerbated after she was diagnosed with 
multiple sclerosis three years prior. 

In May 1998, the veteran underwent a psychological evaluation 
by E.T., Ph.D.  Dr. T. diagnosed the veteran with adjustment 
disorder and depression.  She stated that the veteran 
suffered from multiple sclerosis that was impacting her 
emotional status, but did not comment on the specific 
etiology of the veteran's depression.  

In June 1999, the veteran was afforded a VA examination for 
neurological disorders.  The examiner noted the veteran's 
diagnosed multiple sclerosis and asserted that she had 
urinary incontinence and paraparesis related to her multiple 
sclerosis.  The veteran was also diagnosed with depression, 
but the examiner did not comment on the etiology of the 
depression.  

The veteran was provided with a VA examination for mental 
disorders in June 2000.  She reported that she first saw a 
psychiatrist in 1997 and had been taking medication for 
depression since that time.  She stated that her depression 
may have been present since she was a teenager.  She also 
asserted that she had been told that her depression was a 
symptom of her multiple sclerosis.  Ultimately, the veteran 
was diagnosed with adjustment reaction, prolonged, with 
depressive features.  The examiner found no clinical evidence 
to justify a finding of mental distress above and beyond the 
rapid personality development forced by the multiple 
sclerosis.  The examiner stated that a precipitate diagnosis 
of mental illness was premature, and he could find no 
evidence of impending mental illness.  

In June 2001, the veteran underwent a VA examination for 
mental disorders.  The veteran reported being depressed in 
the weeks prior to the examination, especially following a 
February 2001 automobile accident.  She also stated that she 
began feeling depressed when she was a teenager, but had 
never been treated.  The veteran was diagnosed with major 
depression, moderate.  The examiner stated that the veteran 
had a history of depression with recurrence whenever she had 
stressors.  The examiner maintained that the veteran's 
depression began when she was a teenager, and even though 
multiple sclerosis could cause depression, it was "less 
likely" that the veteran's depression was due to multiple 
sclerosis.  

Analysis

The veteran is seeking service connection for depression, 
claimed as secondary to multiple sclerosis.  For reasons and 
bases to be explained below, the Board concludes that the 
veteran's depression is not proximately due to, or the result 
of, her service-connected multiple sclerosis.

At the outset of its discussion, the Board notes that the 
veteran's service medical records are not on file and are 
apparently lost.  The Board recognizes that the veteran's 
service medical records are missing from the claims file, and 
as such the Board has a heightened duty to explain its 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  Case law does not, however, lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In any event, the issue on appeal involves secondary service 
connection.  As discussed below, the issue hinges on evidence 
which may serve to link the veteran's service-connected 
multiple sclerosis with her claimed depression.  It therefore 
does not appear that the veteran's service medical records 
would be crucial to the Board's inquiry.

In order to prevail on the issue of entitlement to secondary 
service connection, the following analysis applies.  There 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The veteran's pertinent medical history has been 
recapitulated above.  With respect to Wallin element (1), the 
evidence of record reflects that the veteran was initially 
diagnosed with depression in 1995.  That diagnosis was 
corroborated by VA examination reports dated in June 1999 and 
February 2001.  The first element of the Wallin analysis has 
accordingly been satisfied.  

With respect to Wallin element (2), the veteran was service 
connected for multiple sclerosis in May 1995.  Thus, Wallin 
element (2) has also been met.  

The question which must be answered by the Board, therefore, 
is whether there is a nexus between the veteran's depression 
and her service-connected multiple sclerosis.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

In that connection, there are two VA examination reports of 
record that indicate that the veteran's depression is not a 
result of her service-connected multiple sclerosis.  In 
February 2000, the VA examiner diagnosed the veteran with 
adjustment reaction with depressive features, but found no 
clinical evidence to justify a finding of mental distress 
above and beyond the rapid personality development forced by 
the multiple sclerosis.  In conjunction, the February 2001 VA 
examiner asserted that even though multiple sclerosis can 
cause depression, it was "less likely" that the veteran's 
depression was due to her multiple sclerosis.  

Other medical evidence that discussed the veteran's multiple 
sclerosis failed to comment on the etiology of the veteran's 
depression.  In particular, the June 1999 VA examiner 
diagnosed the veteran with depression, but offered no comment 
regarding its etiology.  

The Board is aware that Dr. T., in May 1998, indicated that 
the veteran suffered from multiple sclerosis that "was 
impacting upon her emotional status", and listed multiple 
sclerosis on Axis III of her diagnosis [general medical 
conditions].  However, Dr. T. did not comment on the specific 
etiology of the veteran's depression, nor did she indicate 
that the depression had been aggravated by the multiple 
sclerosis.  Her statement is entitled to little weight of 
probative value.  See Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) [physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim].  Moreover, 
to the extent that the statement of Dr. T. is in any way 
supportive of the veteran's claim, it is outweighed by more 
specific medical opinions to the contrary.  

The veteran has not presented any specific medical evidence 
which serves to link
her diagnosed depression with her service-connected multiple 
sclerosis.  Although she herself has ascribed the depression 
to the multiple sclerosis, it is now well-established that a 
lay person without medical training, such as the veteran, is 
not competent to opine on medical matters such as the cause 
of a claimed disability. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience]. 

In short, there are uncontradicted medical opinions, namely 
the February 2000 and February 2001 VA examination reports, 
which state that the veteran's depression is not likely 
related to her service-connected multiple sclerosis.  There 
is no similar evidence to the contrary.  The third part of 
the Wallin test has therefore not been met.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's depression is proximately due to, 
or the result of, her service-connected multiple sclerosis.  
The appeal is accordingly denied.


ORDER

Service connection for depression claimed as secondary to 
multiple sclerosis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

